Citation Nr: 1524074	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-19 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for left knee patellofemoral pain syndrome, currently rated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a left foot disorder as secondary to service-connected left knee patellofemoral pain syndrome.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity to include as due to undiagnosed illness.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity to include as due to undiagnosed illness.   


7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity to include as due to undiagnosed illness.  

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity to include as due to undiagnosed illness.  

9.  Entitlement to service connection for a headache disorder.

10.  Entitlement to service connection for a low back disability to include as secondary to service-connected left knee patellofemoral pain syndrome.

11.  Entitlement to service connection for a left hip disability to include as due to undiagnosed illness and also to include as secondary to service-connected left knee patellofemoral pain syndrome.

12.  Entitlement to service connection for a right hip disability to include as due to undiagnosed illness and also to include as secondary to service-connected left knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 




INTRODUCTION

The Veteran served on active duty from May 2002 to September 2002, and from May 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issues of entitlement to service connection for peripheral neuropathy of each extremity, a headache disorder,  a low back disability to include as secondary to service-connected left knee patellofemoral pain syndrome, a left hip disability to include as secondary to service-connected left knee patellofemoral pain syndrome, and a right hip disability to include as secondary to service-connected left knee patellofemoral pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's left knee patellofemoral pain syndrome cause pain and limitation on flexion to 130-135 degrees; extension is not limited, there is no lateral instability or subluxation.  

2.  The Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but does not cause occupational and social impairment with reduced reliability and productivity.  

3.  In a November 2007 rating decision, the RO denied service connection for bilateral hearing loss.

4.  The Veteran appealed the issue of service connection for bilateral hearing loss to the Board, but withdrew that issue from appeal.  

5.  In July 2009, the Board dismissed the issue of service connection for bilateral hearing loss.

6.  Evidence submitted since the RO's November 2007 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim.

7.  The Veteran sustained a comminuted fracture of the fifth metatarsal with residual pain due to a fall caused by her service-connected left patellofemoral pain syndrome; thus her old healed comminuted fracture of the fifth metatarsal with residual pain is etiologically related to her left patellofemoral pain syndrome.


CONCLUSIONS OF LAW

1.  The rating criteria for a rating in excess of 10 percent for left knee patellofemoral pain syndrome, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5260 (2014).

2.  The criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  The RO's November 2007 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

4.  New and material evidence has not been received since the RO's November 2007 rating decision; thus, the claim of service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Old healed comminuted fracture of the fifth metatarsal with residual pain is proximately due to or the result of service-connected left patellofemoral pain syndrome.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in November 2009 and March 2011 letters prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also specifically examined to assess and then reassess the severity of her left knee and PTSD disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of  Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent March 2011 letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Regarding the duty to assist, the RO has obtained the Veteran's pertinent medical records.  In claims to reopen previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(i).  Therefore, no further examination seeking an opinion regarding the Veteran's disability is necessary to satisfy the duty to assist.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Left Knee

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before she filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran is certainly competent to report pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-9, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. The General Counsel has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  

In June 2010, the Veteran was afforded a new examination.  It was noted that the Veteran was taking Naprosyn, Pyridoxine, and Spironolactone.  She reported having left knee pain 1 to 3 times per week and it was usually worse if she was running, squatting, or going up or down stairs.  There was no buckling or locking.  There were no incapacitating episodes or flare-ups.  There was no interference with her job or daily activities.  There was no instability reported or problem with repetitive use.  Physical examination revealed no atrophy, cellulitis, or effusion.  She could extend to 0 degrees and flex to 140 degrees.  There was no instability on varus, valgus, anterior, or posterior stressing.  There was a positive patellar grind test.  McMurray's sign was negative and motor strength was 5/5.  There were no objective or subjective signs of pain.  There was no medial or lateral joint line tenderness of the knee.  After repetitive motion testing, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  The assessment was left knee patellofemoral syndrome.  

In a November 2010 private report, it was noted that the Veteran continued to have left knee issues.

In July 2011, the Veteran was afforded another VA examination.  The Veteran reported that she continued to have left knee pain which sometimes referred to the distal portion of the left thigh.  The pain was intermittent and was rated by the Veteran as 4/5 on a pain scale of 1 to 10 with 10 being worse.  The Veteran related that the knee clicked, buckled, and locked.  Left knee x-rays revealed a small left side suprapatellar effusion, otherwise unremarkable.  The examiner noted that the Veteran was employed full time and was able to perform her job.  She was also independent in her activities of daily living.  She did not use any braces or assistive devices.  She did not report incapacitating episodes.  Physical examination revealed no gross deformities.  There was no joint effusion or joint line tenderness.  Range of motion was zero to 135 degrees with no pain on motion.  Following three repetitions, there was no evidence of pain, fatigue, weakness, or lack of endurance.  McMurray, anterior drawer, and Lachman tests were all negative.  The impression was left knee patellofemoral syndrome.  

In April 2013, the Veteran was afforded another VA examination.  Range of motion testing revealed that the Veteran could fully extend to zero degrees and flex to 130 degrees.  There was no evidence of painful motion.  Repetitive motion did not further restrict left knee motion.  There was no tenderness or pain to palpation. Strength testing was normal.  Anterior instability, posterior instability, and medial-lateral instability testing were all normal.  There was no recurrent patellar subluxation or dislocation to include as shown on x-ray.  The Veteran did not have any meniscus condition.  There was no arthritis.  There was no impact on the Veteran's ability to work.

During the appeal period, there is no meniscus abnormality of either knee nor is there instability, subluxation, dislocation, arthritis, or ankylosis.  Thus, ratings based on those manifestations as cited above are not warranted.  In addition, the Board has considered the application of other alternative codes, but finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

The Veteran has been rated based on limitation of motion/painful motion on extension; however, there is no limitation or pain on extension.  Rather, the limitation demonstrated is on flexion.  It is probable that the incorrect rating code was listed (Diagnostic Code 5261 rather than 5260).  Nonetheless, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Veteran exhibited full and pain-free extension during the entire appeal period.  As such, a compensable rating under Diagnostic Code 5261 is not warranted.  She also exhibited flexion on the left between 130-140 (full).  No pain was demonstrated on motion, although the Veteran generally reported having pain in her left knee.  Pain, repetitive motion, and other symptoms did not further limit motion.  Thus, while the Veteran did not meet the criteria for even a zero percent rating based on limitation of flexion, since there was subjectively painful flexion, a 10 percent rating was warranted with application of 38 C.F.R. § 4.59.  However, a higher rating is not warranted because despite the pain, there was no functional limitation of flexion to 30 degrees.  

Thus, in sum, the Veteran's left knee disability warrants no more than a 10 percent rating which is most appropriate under Diagnostic Code 5260.  Based on the clinical findings on multiple examinations, there is no basis for a higher rating.  

PTSD

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted since service connection was granted effective February 2011..

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130. 

In July 2011, the Veteran was afforded a VA examination.  She appeared for the examination in a timely manner and was nearly groomed.  She was responsive and cooperative.  She was clear in making her symptoms known that were impacting her daily quality of life.  The Veteran reported that she had sleepless nights.  She experienced night sweats and occasional nightmares.  She also reported having anxiety such as when she was in crowds or small spaces.  She described being hypervigilant because she was concerned that others might be trying to hurt her.  She also stated that she was preoccupied with her military service which made it difficult for her to focus on her quality of life issues and made her feel like sometimes it was easier to stay home.  She indicated that she had feelings of isolation and did not make plans or go out like she used to.  Mental status examination revealed that she was oriented in all spheres.  Her memory was intact.  Her attention span and fund of knowledge were good.  Speech was lucid.  Volume was good.  Content was appropriate and goal directed.  The Veteran's affect tended to be flat.  There were no thought disturbances.  She had no suicidal or homicidal ideation.  There were no hallucinations or delusions.  The Veteran's insight and judgement were good.  Her capacity for abstraction was also good.  The veteran was employed full-time.  She maintained good family relationships and was currently single.  The diagnosis was PTSD and the GAF score was 70.  

In April 2013, the Veteran was afforded another VA examination.  The Veteran reported that within the past year, she had been hired for a new position which was challenging.  Her social life was minimal, but she had recently begun to reconnect with some friends.  She remarked that she had been burned by others in the past and didn't believe that others had anything to offer her at times.  She indicated that she had also recently begun attending new possible outlets such as plays and lectures.  She stated that she enjoyed shopping.  The Veteran had a depressed mood and anxiety as well as chromic sleep impairment.  She also had disturbances in motivation and mood.  The examiner opined that the PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

The Veteran has been assigned a 30 percent rating for PTSD.  The Veteran does not meet the criteria for a 50 percent rating.  A 50 percent rating is not warranted because the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.

The Veteran has flattened affect, but her speech is normal; she does not have panic attacks; she no difficulty in understanding complex commands; and her memory is intact.  Her judgement and abstract thinking are not impaired.   While the Veteran does have disturbances of motivation and mood with depressed mood and anxiety, it is not to the extent that she is unable to function independently, appropriately and effectively.  There is also some social and industrial impairment, but she does not have difficulty in establishing and maintaining effective work and social relationships.  She has maintained full time employment and recently accepted a challenging position.  She maintains family relationships and has recently explored reconnecting with friends and engaging in social activities.  Accordingly, the Board concludes that the criteria for a 50 percent rating are not met.  Her GAF is indicative of mild impairment, but a VA examiner specifically stated that she met the criteria for a 30 percent evaluation, but no higher.

The Board is aware that the symptoms listed under the 50 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence does not support a finding of occupational and social impairment with reduced reliability and productivity.  

Conclusion for Ratings

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent for the left knee patellofemoral pain syndrome and is against a rating in excess of 30 percent for PTSD.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left knee disability and PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe her disabilities.  There had not been any hospitalizations and she is employed full time without marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.

New and Material Evidence to Reopen 
Service Connection for Bilateral Hearing Loss

In a November 2007 rating decision, the RO denied service connection for bilateral hearing loss on the basis that the post-service September 2007 VA examination did not show hearing loss within the meaning of 38 C.F.R. § 3.385.  Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran appealed that determination to the Board; however, she withdrew her claim.  In a July 2009 Board decision, the Board concluded that the claim had been withdrawn and the appeal was dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.  Therefore, the RO's November 2007 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

None of the additional evidence added to the claims file shows bilateral hearing loss within the meaning of 38 C.F.R. § 3.385.  Therefore, new and material evidence has not been received since the RO's November 2007 decision; thus, the claim of service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Secondary Service Connection for Left Foot

The Veteran claimed that due to her left knee giving out, she fell and broke her left foot.  As such, she maintains that service connection should be granted on a secondary basis.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

On July 28, 2009, the Veteran reported to VA for treatment.  She indicated that the day before, her left knee gave out, she felt pain, and she fell, inverting her left foot and ankle.  Examination and x-rays resulted in the impression that the Veteran had a sprain/strain/fracture of the left foot.  Subsequent VA records include an October 2009 letter of a VA provider who indicated that the Veteran was seen in the podiatry clinic for a fifth metatarsal comminuted fracture of the left foot which occurred on July 27, 2009.  The fracture had healed and she was told to use arch supports with her shoes.  In May 2012, the Veteran was afforded a VA examination which showed residual pain of the fifth metatarsal.  The diagnosis was old healed comminuted fracture of the fifth metatarsal.  The examiner opined that there was no correlation between the Veteran's broken left foot and her left patellofemoral pain syndrome.

The Board notes that the VA examiner's opinion is inconsistent with the VA treatment records, as noted.  Service connection for old healed comminuted fracture of the fifth metatarsal with residual pain as secondary to left patellofemoral pain syndrome is warranted.  





							(Continued on the next page)

ORDER

Entitlement to an increased rating in excess of 10 percent for left knee patellofemoral pain syndrome is denied.

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  

The application to reopen the claim of service connection for bilateral hearing loss is denied.  

Service connection for old healed comminuted fracture of the fifth metatarsal with residual pain as secondary to left patellofemoral pain syndrome is granted.  


REMAND

The Veteran was afforded a VA neurological examination which yielded diagnoses of migraine and tension headaches as well as peripheral neuropathy.  No medical opinion regarding whether such diagnoses are etiologically related to service was provided.  In addition, the VA examiner indicated that the Veteran basically had a history of peripheral neuropathy, but did not currently have clinical evidence of peripheral neuropathy.  As such, another VA examination should be conducted to determine if the Veteran actually has peripheral neuropathy and to provide an opinion regarding the etiology of any headache disorder and peripheral neuropathy (if present).  In that regard, if there is no current diagnosis, the examiner should address if the Veteran has an undiagnosed illness due to Persian Gulf service.  

The Veteran asserts that she has low back, left hip, and right hip disabilities as secondary to her service-connected left knee patellofemoral pain syndrome.  The Veteran was afforded VA examinations in April 2013, but there was no opinion regarding aggravation.  In addition, it does not appear that hip diagnoses were provided.  As such, another VA examination should be conducted to determine if the Veteran actually has hip disabilities and to provide an opinion regarding the etiology thereof.  In that regard, if there is no current diagnosis, the examiner should address if the Veteran has an undiagnosed illness due to Persian Gulf service.  With regard to both the hips and low back, an opinion on aggravation must also be provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations in the appropriate specialties to determine the etiology of the claimed disorders (peripheral neuropathy of the bilateral upper and lower extremities; headaches; low back disability; and bilateral hip disability).  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current headache disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran has peripheral neuropathy of her upper and lower extremities and, if so, if the peripheral neuropathy had its clinical onset during service or is related to any in-service disease, event, or injury.  

If there is no diagnosis of peripheral neuropathy, the examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that the record shows objective indicators of numbness and tingling in the extremities (upper and lower) due to undiagnosed illness; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if those objective indicators are attributable to a known diagnosis.

The examiner should also determine if the Veteran currently has a diagnosed disability of the left and right hips.  If there is no diagnosis of left and right hip disability, the examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that the record shows objective indicators of joint pain in the left and right hips due to undiagnosed illness; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if those objective indicators are attributable to a known diagnosis.  

Based on a review of the record and any examination findings, the examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back, left hip, and right hip disabilities are proximately due to, or the result of, the service-connected left knee and/or left foot disabilities.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back, left hip, and right hip disabilities are permanently aggravated beyond the natural progression of such disorder by the Veteran's service-connected left knee and/or left foot disabilities.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


